Citation Nr: 1121632	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to payment of benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) at the 100 percent level.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 2001 to July 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the claims file was temporarily transferred to the RO in Houston, Texas, for purposes of a Board hearing requested by the Veteran.  The Veteran did not report for that hearing, which was scheduled to be conducted at the RO in Houston, Texas.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  The Veteran's service from September 17, 2001 to September 17, 2004 was subject to the education loan repayment program under 38 U.S.C., Chapter 109.

2.  Excluding the period of service subject to the education loan repayment program, the Veteran had at least 18 months, but less than 24 months of active duty service after September 11, 2001.


CONCLUSION OF LAW

The claim of entitlement to payment of benefits under the Post-9/11 GI Bill at the 100 percent level lacks legal merit.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.9505, 21.9520, 21.9550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to entitlement to benefits under 38 U.S.C., Chapter 33.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Entitlement to Payment of Post-9/11 GI Bill at the 100 Percent Level

The Veteran has been awarded benefits under the Post-9/11 GI Bill at the 70 percent level.  This means that he is entitled to 70 percent of the benefits payable under that program.  The Veteran asserts that he should be awarded benefits at the 100 percent level.  

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she (a) Serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for -- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  

Here, there is no dispute that the Veteran served a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service was discharged from service with an honorable discharge.  Thus, basic eligibility to benefits under Chapter 33 is established.  

However, the length of qualifying service determines the amount of the award under Chapter 33.  Under 38 U.S.C.A. § 3313, in the case of an individual entitled to educational assistance by reason of 38 U.S.C.A. § 3311(b)(5), such individual is entitled to an amount equal to 70 percent of the amount that would be payable under paragraph (1).  

Under 38 U.S.C.A. § 3311(b)(5), an individual entitled to benefits at the 70 percent level is defined as one who (A) commencing on or after September 11, 2001, serves an aggregate of at least 18 months, but less than 24 months, on active duty in the Armed Forces (excluding service on active duty in entry level and skill training); and (B) after completion of service described in subparagraph (A)--(i) continues on active duty for an aggregate of less than 24 months; or (ii) before completion of service on active duty of an aggregate of 24 months, is discharged or released from active duty as described in subsection (c).  Paragraph (1) applies to individuals who served at least 36 months on active duty.  

Thus, the length of active duty determines whether the Veteran falls under the provisions of 38 U.S.C.A. § 3311(b)(5) and 38 U.S.C.A. § 3313.  Significant to this determination, under 38 C.F.R. § 21.9505, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  However, active duty does not include a period of service counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109.  See 38 C.F.R. § 21.9505(3)(iv).  

It is undisputed that the Veteran's service from September 17, 2001 to September 17, 2004 was under provisions of the education loan repayment program.  Indeed, the Veteran reported this on his claim form.  The RO confirmed this with the Department of Defense.  The remainder of the Veteran's period of service, from September 18, 2004 to July 10, 2006 equals 21 months and 22 days.  This is more than 18 months, but fewer than 24 months.  

As noted above, the Veteran does not dispute any of the pertinent facts in this case.  His contentions, as reported on his notice of disagreement and VA Form 9, are that he was involuntarily discharged, and that, had this not occurred, he would have completed the requisite amount of service to qualify him for benefits at the 100 percent level.  

The Veteran's DD Form 214 shows a separation code of JFV (physical condition, not a disability, interfering with performance of duty).  Separation Authority is AR 635-200, Para 5-17 (other physical or mental conditions).  The narrative reason for separation is "Condition, Not a disability."  The reentry code is RE-3 (individuals who are not qualified for continued Army service, but the disqualification is waiverable.  Ineligible for enlistment unless a waiver is granted).

Thus, the service records support the Veteran's assertion that his separation was not entirely voluntary; however, the Board is bound by the law and regulations and has only limited authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

Here, there is no provision in either the law or regulations for equitable factors to be considered.  The amount of benefits to be awarded in any particular case is based on the length of active duty served.  Hypothetical assertions for what the Veteran would have done under other circumstances cannot be considered.  Here, there is no pertinent dispute as to the facts; and under the law, those facts do not permit entitlement to payment of benefits at greater than the 70 percent level.  As there is no legal basis upon which to grant the benefit sought, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Payment of benefits under the Post-9/11 GI Bill at the 100 percent level is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


